Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
Response to Amendment
2.	In the amendment filed on November, 19, 2021, the examiner acknowledges the following: 
3.	Claims 1 and 11 were amended. 
4.	 Currently, claims 1 – 20 are pending and they are being considered for examination. 

Response to Arguments
5.	Applicant's arguments filed November 19, 2021, have been fully considered but they are not persuasive. On pages 7 – 8, Applicant argues about the new limitations added to claims 1 and 11 and also that Lee does not teach the new limitation, which were not analyzed before and adds that Sekimoto, Gintsburg and Jang do not teach synthesize .
Additionally, these arguments presented by Applicant are not persuasive and they are moot in view of the new grounds of rejection. The new limitation is briefly described on paragraph [0086] of the specification and there is not a lot of detail on how the average is obtained or a reason why Applicant is doing it. It is well known in the art that an average for the overlapping portion of the images is done by several methods and to do an average or a weighted average can be used as to correct the images when moving from one image to another image in the alignment of merging process (See Sasaki, US 2014/0362205 A1; [0084]). Figs 6 and 13 show the overlapping portions of some images, wherein the last portion of the first image portion 401 will be merged to the portion of the second image 402 as to form the overlapping area/region 400 when merging/synthesizing/stitching images.
	On the other hand, the prior art Lee, Sekimoto, Gintsburg and Jang still applies to the claim limitations and they will be used wherever it still applies.

Information Disclosure Statement
6.	The information disclosure statement (IDS) document submitted on 02/17/2022 is acknowledged by the Examiner.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 10 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over “H. B. Lee et al., KR-20160087684, hereinafter Lee” in view of “Y. Sekimoto, JP-2015114484, hereinafter Sekimoto” and in further view of “Toru Sasaki, US 2014/0362205 A1, hereinafter Sasaki”. (Both Lee and Sekimoto are cited in the IDS – the translation were previously provided by the Examiner).

Regarding Claim 1:

	An electronic device (Fig 1, image stabilization apparatus 100 is mounted on a portable device such as a smartphone. See [0024; 0025]) comprising: a camera Fig 1, smartphone equipped with a camera; camera is not shown. See [0025]); 5a tilt optical image stabilizer (OIS) configured to rotate the camera with respect to the electronic device, about at least one axis (Fig 1, optical image stabilizer 100 is controlled by the OIS controller 110 under a signal received by the system controller 120 to apply an offset to the offset adjustment unit 104, which adjusts the DC offset included in the signal outputted by the gyro sensor102. See [0024; 0027; 0028; 0029]); and 
at least one processor operatively connected to the camera and the tilt OIS (Fig 1, controller 120 is configured to move the lens module 116 to different positions in a hand shake correction mode as to obtain an image for each of the hand shake and to form an image with high resolution. See [0024; 0027]), 	
wherein the at least one processor is configured to: operate the camera and the tilt OIS such that the camera is rotated about the at 10least one axis and captures an image (As discussed above, Fig 1, controller 120 controls the OIS controller 110 and it also operates the movement of the lens module 116 and the image sensor 118 as to capture an image for each of the positions of the hand shake/OIS as to produce high resolution images. See [0024; 0027]), and 
synthesize a plurality of images captured by the camera (Fig 1, controller controls the movement of the lens module 116 from a reference position to a plurality of different position to acquire images at each position and synthesizing the images acquired .  
	Even though Lee teaches most of the limitations of claim 1 and that the lens barrel is tilted downward because of gravity, Lee is silent about the handshake or OIS is a tilt OIS, which in the same field of endeavor is taught by Sekimoto. As for claim 1 limitations, Sekimoto teaches a camera device, including a camera module 50, a lens barrel 2, a focus module 7, a supporting mechanism supporting a tilt table 8, a tilt drive coil 12 and a driving spring 13, so that the camera can be tilted (See Abstract; [0020]). Fig 2 shows all the details of the lens barrel with the tilt OIS with tilting table 8 (See [0032; 0033]), a ball abutting/contact, portion 8c, a ball 9, driving spring 13 and a ball cover 16 constitute the supporting mechanism which supports the tilt table 8 and makes it tiltable/movable and a tilt driving magnet 11, with tilt drive coil 12 compose the driving device that tilts and drives the tilt table 8. See [0031; 0032; 0033; 0035 – 0038]).
Therefore, it would have been obvious to the one with ordinary skills combine the optical image stabilizer camera of Lee with the tiltable OIS of Sekimoto, at the time of filing of the current invention as to obtain predictable results, for the benefit of providing the user with the camera module that is capable of moving in different directions as to obtain high resolution composite/synthesized images.
	Even though, Lee combined with Sekimoto teaches most of the limitations of claim 1, the combination fails to teach “and synthesize a plurality of images captured by the camera, wherein synthesizing the plurality of images comprises calculating average data of image outlines in portions overlapping in two or more of the plurality of images”, which in the same field of endeavor is taught by Sasaki. Sasaki 
Therefore, the image correction process taught by Sasaki that corrects images being captured in sequence during motion, by taking into account the overlapping of each other to one another, to determine the similarities before synthesizing them and utilizing a weighted averaging process as to process the correction and that would beneficial as 

Regarding Claim 2:
	The rejection of claim 1 is incorporated herein. As for claim 2 limitations, Sekimoto teaches a lens holder 3 is attached to substrate 6, wherein tilt portion is attached to substrate 4 (See [0021]). Fig 2 shows all the details of the lens barrel with the tilt OIS with tilting table 8, a ball abutting/contact, portion 8c, a ball 9, driving spring 13 and a ball cover 16 constitute the supporting mechanism which supports the tilt table 8 and makes it tiltable/movable and a tilt driving magnet 11, with tilt drive coil 12 compose the driving device that tilts and drives the tilt table 8. See [0032; 0033; 0035 – 0038]).

Regarding Claim 3:
	The rejection of claim 1 is incorporated herein. Lee combined with Sekimoto and Sasaki teaches claim 1 limitations. As for claim 3 limitations, Lee teaches that the system controller 120 to apply an offset to the offset adjustment unit 104, which adjusts the DC offset included in the signal outputted by the gyro sensor102, wherein the gyro is the motion sensor that is included in the shake correction device 100, wherein the controller 120 can move the lens module 116 to different positions in a hand shake correction mode as to obtain an image for each of the hand shake and to form an image with high resolution (See [0024; 0027]).

Regarding Claim 4:


Regarding Claim 11:
	The rejection of claim 1 is incorporated herein. Claim 11 pertains to the method steps to be performed as to operate the electronic device of claim 1 as to rotate the camera about ate least one axis with respect to the electronic device. In order to operate an electronic device as the one disclosed in claim 1, it would have necessitated to perform the method steps as disclosed in claim 11. Lee combined with Sekimoto teaches all the limitations of claim 1. As for method of operation, Lee Fig 2 explains the method for obtaining high resolution image using his image stabilization apparatus comprising: moving a lens module by a controller from a reference position to a plurality of different positions by a sub-pixel units (See [0029; 0035]) and outputting, by a gyro sensor 102, angular velocity by sensing the shaking of the camera lens module 116 which is part of the camera module (See [0029; 0035; 0042; 0043]) and synthesizing the images (See [0044]) as it is also indicated on claim 4. Lee, Fig 1, controller controls the movement of 
Even though Lee teaches most of the limitations of claim 1 and that the lens barrel is tilted downward because of gravity, Lee is silent about the handshake or OIS is a tilt OIS, which in the same field of endeavor is taught by Sekimoto. As for claim 1 limitations, Sekimoto teaches a camera device, including a camera module 50, a lens barrel 2, a focus module 7, a supporting mechanism supporting a tilt table 8, a tilt drive coil 12 and a driving spring 13, so that the camera can be tilted (See Abstract; [0020]). Fig 2 shows all the details of the lens barrel with the tilt OIS with tilting table 8, a ball abutting/contact, portion 8c, a ball 9, driving spring 13 and a ball cover 16 constitute the supporting mechanism which supports the tilt table 8 and makes it tiltable/movable and a tilt driving magnet 11, with tilt drive coil 12 compose the driving device that tilts and drives the tilt table 8. See [0031; 0032; 0033; 0035 – 0038]).
Therefore, it would have been obvious to the one with ordinary skills combine the optical image stabilizer camera of Lee with the tiltable OIS of Sekimoto, at the time of filing of the current invention as to obtain predictable results, for the benefit of providing the user with the camera module that is capable of moving in different directions as to obtain high resolution composite/synthesized images.
Even though, Lee combined with Sekimoto teaches most of the limitations of claim 1, the combination fails to teach “and synthesize a plurality of images captured by the camera, wherein synthesizing the plurality of images comprises calculating average data of image outlines in portions overlapping in two or more of the plurality of images”, which in the same field of endeavor is taught by Sasaki. Sasaki teaches an image forming apparatus and a control method to operate it. Sasaki teaches a camera that performs the stitching/synthesizing/combining to form a picture of a large area by consecutive capturing when panning the camera ([0008]). The camera is part of a digital microscope which has a three-axis stage with x and y axes (tilting the light receiving surface by providing a variable tilting angle – tilt angle actuator 105 (Fig 1; [0064]). The device also includes a correction unit configured to correct deformation of the small images caused by a difference between the target imaging position and the actual imaging position ([0029]). When merging small images, it estimates the similarity of the adjoint small image and determines the overlapping by computation (See [0061]). Fig 5 shows the stitching/synthesizing of images (See [0084]). Fig 6 shows the shows in the overlapping region/area 400 in the overall image 403 that merges two types of image data 401 and 402 are computed based on the adjoining small images respectively. In typical cases, a parting line is set at the center of the overlapping area and the small image for which the correction is performed is switched crossing the partition line. There may be adopted weighted averaging in which the value of each pixel in multiplied by a weight determined in accordance with its distance from the edge of the overlapping area (the left and the right edges in the case shown in Fig 6, or the upper and lower edges in the case of adjoining small images arranged one above the other) the values thus weighted and averaged (See [0084]). 
Therefore, the image correction process taught by Sasaki that corrects images being captured in sequence during motion, by taking into account the overlapping of each 

Regarding Claim 12:
	The rejection of claims 1, 2 and 11 is incorporated herein. Claim 12 has a similar scope as claim 2 but as applied to claim 11 instead. Therefore, claim 12 is rejected under the same rationale as claim 2. See claim 2 rejection for more details.

Regarding Claim 13:
	The rejection of claims 1, 3 and 11 is incorporated herein. Claim 13 has a similar scope as claim 3 but as applied to claim 11 instead. Therefore, claim 13 is rejected under the same rationale as claim 3. See claim 3 rejection for more details.


Regarding Claim 14:
	The rejection of claims 1, 4 and 11 is incorporated herein. Claim 14 has a similar scope as claim 4 but as applied to claim 11 instead. Therefore, claim 14 is rejected under the same rationale as claim 4. See claim 4 rejection for more details.

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “H. B. Lee et al., KR-20160087684, hereinafter Lee” in view of “Y. Sekimoto, JP-2015114484, hereinafter Sekimoto”, in further view of “Toru Sasaki, US 2014/0362205 A1, hereinafter Sasaki” and also in further view of “Mark Gintsburg, US 2016/0316120 A1, hereinafter Gintsburg”. (Lee and Sekimoto are cited in the IDS).

Regarding Claim 5:
	The rejection of claims 1 and 4 is incorporated herein. The combination of Lee, Sekimoto and Sasaki teaches the aforementioned claims. However, it fails to teach all the claim 5 limitations “wherein the at least one processor is configured to: 10when one of the modes is determined, control the camera to capture a reference image, operate the camera and the tilt OIS to capture at least one auxiliary image in a state where the camera moves in units of sub-pixels constituting a pixel of the camera, and 15synthesize the reference image and the at least one auxiliary image into one image”, which in the same field of endeavor is taught by Gintsburg. Gintsburg teach a tilt OIS camera device which captures images for the camera pointing at different directions as shown in Fig 3 (See [0038]), wherein it captures a plurality of images 310, 320, 330 and 340 (Fig 4A. See [0041]) and it synthesizes/combines/stitches the images together (Fig 4B. See [0042; 0045]), which can be performed by software/hardware and which it may compare any overlapping portions/sections of images 310, 320, 330 and 340 in order to align them to one another and interpolation may be also performed as to correct discrepancies between the overlapping portions.
Therefore, it would have been obvious to the one with ordinary skills modify the combination of Lee with the tiltable OIS of Sekimoto and with the image correction of 


Regarding Claim 15:
	The rejection of claims 1, 5, 11 and 14 is incorporated herein. Claim 15 has a similar scope as claim 5 but as applied to claims 11 plus 14 instead. Therefore, claim 15 is rejected under the same rationale as claim 5. See claim 5 rejection for more details.


Claims 6 – 8 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over “H. B. Lee et al., KR-20160087684, hereinafter Lee” in view of “Y. Sekimoto, JP-2015114484, hereinafter Sekimoto” and in further view of “Toru Sasaki, US 2014/0362205 A1, hereinafter Sasaki” and also in further view of “Young-soo Jang, US 2011/0115927 A1, hereinafter Jang”. (Lee and Sekimoto are cited in the IDS).

Regarding Claim 6:
	The rejection of claims 1 and 4 is incorporated herein. The combination of Lee, Sekimoto and Sasaki teaches the aforementioned claims. However, the combination fails 
Therefore, it would have been obvious to the one with ordinary skills modify the combination of Lee with the tiltable OIS of Sekimoto and the image correction provided by Sasaki, as to include the composite image with the reference image at the center region as taught by Jang, at the time of filing of the current invention as to obtain predictable results, for the benefit of providing the user with the camera module that is capable of moving in different directions and to synthesize the captured images referring to different directions with the reference image at a center of the composite and the other ones or auxiliary images around it (See Jang [0105]).

Regarding Claim 7:
	The rejection of claims 1, 4 and 6 is incorporated herein. Lee combined with Sekimoto and Sasaki teaches claims 1 and 4 and combined with Jang, teaches claim 6, 
Therefore, it would have been obvious to the one with ordinary skills modify the combination of Lee with the tiltable OIS of Sekimoto with the image correction taught by Sasaki, as to include the composite image with the reference image at the center region as taught by Jang, at the time of filing of the current invention as to obtain predictable results, for the benefit of providing the user with the camera module that is capable of moving in different directions and to synthesize the captured images referring to different directions with the reference image at a center of the composite as a guideline and the other ones or auxiliary images around it (See Jang [0105]).


Regarding Claim 8:
	The rejection of claims 1, 4, 6 and 7 is incorporated herein. As for claim 8 limitations, it is understood that Jang operates the OIS from the first to the second image capture following what is understood, as discussed for claim 7, as a guideline when moving from one capture to the next within a threshold and which is understood as capturing the images in that manner at a particular speed within that guideline.

Regarding Claim 9:
	The rejection of claims 1, 4 and 6 is incorporated herein. Sekimoto teaches the reference as related to the movement of the tilt OIS on the perpendicular direction to the optical axis (See [0007; 0037]). As for the determination of a particular mode, when the first subject is captured as the reference on first image and setting this image at the center of the composite image corresponds to one mode being determined, wherein a reference point corresponds to a point on the optical axis, wherein the camera can move through a point on the optical axis when capturing the second image is continuous to the first image within a threshold value (See [0059; 0060; 0105]).

Regarding Claim 10:
	The rejection of claim 1 is incorporated herein. As for claim 10, Jang teaches that the OIS 90 may drive the photographing unit 10 as for the second image that is input as a live-view mode (real time mode) which is captured to be continuous from the first image within a threshold value from the first image, which was captured and stored (See [0059; 0060])


Regarding Claim 16:
	The rejection of claims 1, 6, 11 and 14 is incorporated herein. Claim 16 has a similar scope as claim 6 but as applied to claims 11 plus 14 instead. Therefore, claim 16 is rejected under the same rationale as claim 6. See claim 6 rejection for more details.

	The rejection of claims 1, 7, 11 and 14 is incorporated herein. Claim 17 has a similar scope as claim 7 but as applied to claims 11 plus 14 instead. Therefore, claim 17 is rejected under the same rationale as claim 7. See claim 7 rejection for more details.

Regarding Claim 18:
	The rejection of claims 1, 8, 11, 14 and 17 is incorporated herein. Claim 18 has a similar scope as claim 8 but as applied to claims 11 plus 14 plus 17 instead. Therefore, claim 18 is rejected under the same rationale as claim 8. See claim 8 rejection for more details.


Regarding Claim 19:
	The rejection of claims 1, 9, 11 and 14 is incorporated herein. Claim 19 has a similar scope as claim 9 but as applied to claims 11 plus 14 instead. Therefore, claim 19 is rejected under the same rationale as claim 9. See claim 9 rejection for more details.


Regarding Claim 20:
	The rejection of claims 1, 10 and 11 is incorporated herein. Claim 20 has a similar scope as claim 10 but as applied to claim 11 instead. Therefore, claim 20 is rejected under the same rationale as claim 10. See claim 10 rejection for more details.

Conclusion
8. A.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8. B. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. Y. Manabe, US 2017/0155845 A1 – it teaches a motion detector calculates a camera shake matrix H(t) applied for a coordinate conversion for a camera shake correction. At this time, the motion detector calculates a motion vector (MV) for each block obtained by dividing a frame, and excludes an object motion vector (MV-B) from the MV. In addition, when a camera shake matrix H_mv that represents a camera shake between the frames is not calculable based on the MV, the motion detector calculates and adjusts a camera shake matrix H_sensor that represents a camera shake in accordance with a motion of an image picker, and settles this matrix as the camera shake matrix H(t). 

3. S. Yoshizumi, US 2011/0216159 A1 – it teaches an imaging control device for an imaging apparatus or an imaging system that includes an imaging unit imaging a subject and a variable mechanism of an imaging viewing field of the imaging unit, the imaging control device comprising: a variable imaging viewing field control unit that controls driving of the variable mechanism of the imaging viewing field; and an automatic panorama imaging control unit that, while changing the imaging viewing field by using the variable imaging viewing field control unit, allows the imaging unit to acquire a plurality of image data used for generating panorama image data through imaging as panorama imaging and determines a control operation at the time of the panorama imaging based on an captured image signal acquired by the imaging unit.


 Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697